
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



FIRST AMENDMENT TO OPERATING AGREEMENT
GREEN VALLEY RANCH GAMING, LLC


    THIS FIRST AMENDMENT TO OPERATING AGREEMENT (this "First Amendment") is
dated as of September 17, 2001, among Green Valley Ranch Gaming, LLC, a Nevada
limited liability company (the "Company"), GCR Gaming, LLC, a Nevada limited
liability company ("GCR"), GV Ranch Station, Inc., a Nevada corporation
("Station"), and a wholly-owned subsidiary of Station Casinos, Inc., a Nevada
corporation ("Parent"), and Station in its capacity as the Manager. GCR Gaming
Guarantor, LLC, a Nevada limited liability company ("GCR Guarantor"), and Parent
have executed and joined in this First Amendment for the purposes set forth
below.


RECITALS:


    WHEREAS, the Company, GCR and Station executed that certain Operating
Agreement, dated as of March 10, 2000 (the "Operating Agreement"), with respect
to the Company. (Any term used in this First Amendment with its initial letter
capitalized and not otherwise defined herein shall have the meaning ascribed to
it in the Operating Agreement).

    WHEREAS, the Project is under construction, but Construction Financing has
not yet been closed.

    WHEREAS, the Members and Manager desire to amend the Operating Agreement
pursuant to Section 7.1 of the Operating Agreement in order, among other things,
to take into consideration additional flexibility for Construction Financing and
Permanent Financing, the potential for a joint and several guaranty by GCR,
Station, Parent, and/or Guarantor and the guaranty or pledge of securities by
GCR Guarantor with respect to certain obligations under the Construction
Financing or Permanent Financing.

    NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


AGREEMENT:


    1.  Defined Terms.

    A.  Any term defined in this First Amendment shall be deemed added to the
list of definitions in Article I of the Operating Agreement.

    B.  The definition of "Available Funds Letter" is deleted. All references to
the "Available Funds Letter" in the Operating Agreement, and requirements
related thereto, are deleted.

    2.  Exhibit D. Exhibit D (Infrastructure Improvements) to the Operating
Agreement is amended by the deletion of the phrase "Roads including utilities
for road sections 1C, 3, 4A and 4B and temporary road sections 2A and 2B" and
the insertion in lieu thereof of: "Roads including utilities thereunder for road
sections 1C, 2A, 3, 4A and 4B."

    3.  Exhibit F.

    A.  Exhibit F (Permitted Exceptions) to the Operating Agreement is hereby
amended and replaced in its entirety by Exhibit F-1 attached hereto. Further,
any matter that was disclosed on the February 29, 2000 survey (the "Original
Survey") by CVL Consultants, Inc., any new matter first arising after the
Effective Date that would have been disclosed on an accurate update of the

1

--------------------------------------------------------------------------------

Original Survey, or any matter first arising after the Effective Date that would
be disclosed by visual inspection of the Resort Property as of the date of
conveyance of title to the Resort Property to the Company (the "Conveyance
Date") also shall be a Permitted Exception. In addition, any matter which is
Known by Station (as defined in Exhibit L) or known by any contractor or
consultant of Station, Parent or the Company also shall be a Permitted
Exception; provided; however, that any matter which is not Known by Station but
which is known by a consultant or contractor of the Company retained by GCR or
any Affiliate thereof (other than the Company) shall not be a Permitted
Exception to the extent that the existence of the matter is reasonably likely to
have a material adverse effect on the development, use or operation of the
Project on the Property as a hotel, resort and casino consistent with the Design
Plan. In addition, those matters affecting title created by, through or under
the Company or Station, or with the prior written approval of the Company or
Station, also shall be a Permitted Exception. All of the matters set forth in
this Section 3.A. shall be Permitted Exceptions, whether or not listed on
Exhibit F-1.

    B.  The Members agree that rather than the Covenants, Conditions and
Restrictions of Green Valley Ranch Commercial (the "Original CCR's") referenced
in that certain letter agreement, dated March 10, 2000 (the "CCR Letter"), among
the Company, GCR and Station and identified on Exhibit F to the Operating
Agreement being executed and recorded by Parcel 37/47 LLC, a Nevada limited
liability company ("Declarant"), on or prior to the transfer of the Resort
Property to the Company as contemplated by the Operating Agreement, by reason of
the imminent closing of Construction Financing which has, as a condition, the
execution of the Covenants, Conditions and Restrictions of Green Valley Ranch
Commercial in substantially the form attached hereto as Exhibit F-2 and/or with
such changes thereto as are mutually agreed by the Members (the "Revised CCRs"),
the Company and the Members agree to cause the Company and the Declarant to
consent to, execute, deliver and record the Revised CCRs contemporaneously with
such loan closing. In the event that the lenders with respect to the
Construction Financing or Permanent Financing no longer require the Revised
CCRs, the Company and Station agree to consent to the amendment of the Revised
CCRs to the form of the Original CCRs (or to a form as close thereto as
permitted by the Construction Financing or Permanent Financing).

    4.  Exhibit G. Exhibit G (Legal Description of Resort Property) to the
Operating Agreement is hereby replaced with Exhibit G attached to this First
Amendment.

    5.  Exhibit L. Exhibit L (GCR Property Representations) to the Operating
Agreement is hereby replaced with Exhibit L attached to this First Amendment;
provided, however, that, Exhibit L is hereby qualified by the following:

    GCR expressly disclaims any representations and warranties regarding any
contracts, leases, governmental approvals, studies or other documents executed,
approved or commissioned by Station, either directly or on behalf of the
Company, or Parent.

    6.  Manager's Duties During Pre-Opening Period. Section 3.3(h) of the
Operating Agreement is hereby amended by deleting the reference to "twentieth"
and replacing it with "twenty-seventh."

    7.  Manager's Additional Duties. Section 3.4(n) of the Operating Agreement
is amended by the addition of the following at the end of the section: "The
Annual Plan and Budget shall contain an amount, approved pursuant to
Section 3.4(a), with respect to any litigation or legal fees the Company
anticipates incurring (as the same shall be amended pursuant to
Section 3.4(a)(ii) from time to time at the request of the Manager or GCR in the
event of the need to incur litigation or legal fees after the establishment of
the Annual Plan and Budget), which may be incurred by either the Manager or GCR
(or an Affiliate of GCR) as provided in this Agreement."

2

--------------------------------------------------------------------------------

    8.  Decisions Subject to Executive Committee Approval. Section 3.13 of the
Operating Agreement is amended by the addition of a new subsection 3.13(e) to
read as follows:

    Any decision (i) to amend or waive any material provisions of documents
executed in connection with the Construction Financing (the "Construction Loan
Documents") or documents executed in connection with the Permanent Financing
(the "Permanent Loan Documents"), (ii) that is reasonably likely to cause an
event of default under the Construction Loan Documents or the Permanent Loan
Documents, or (iii) that is reasonably likely to materially expand the liability
of, or materially diminish the rights of, the Company or any guarantor under the
Construction Loan Documents or Permanent Financing.

    9.  Initial Capital Contributions.

    A.  Section 4.1(a) of the Operating Agreement is amended to provide that,
contemporaneously with the execution of this First Amendment, Green Valley
Development Limited Partnership ("GVDLP"), a Nevada limited partnership, on
behalf of GCR, shall transfer the Resort Property to the Company, as GCR's
Initial Capital Contribution. Section 4.1(a) of the Operating Agreement is
further amended so that those matters to be delivered or performed by GCR at the
time of the conveyance of the Resort Property to the Company may be delivered or
performed by GVDLP in lieu of, or in addition to, GCR, as appropriate provided
that GCR is and shall remain primarily liable for the performance of all
obligations and satisfaction of all conditions and liabilities thereunder (and
any documents contemplated thereby, including the Grant, Bargain and Sale Deed
to be delivered to the Company) and GCR hereby guarantees the full and prompt
payment and performance by GVDLP of any obligations, liabilities or duties of
GVDLP or GCR specified or contemplated therein.

    B.  [Intentionally left blank].

    C.  GCR and Station acknowledge and agree that, since the Construction
Financing has not closed, they have made and, pursuant to Section 4.2(a) of the
Operating Agreement, will continue to make pro rata capital contributions, loans
or advances, or any combination thereof, to fund construction of the Project in
excess of their Initial Capital Contributions. Loans, advances and capital
contributions in excess of the (a) Member's Initial Capital Contributions,
(b) Additional Capital Contributions by GCR in an aggregate amount of
$25,000,000 and (c) Additional Capital Contributions by Station in an aggregate
amount of $25,000,000 collectively are referred to herein as the "Excess
Construction Contributions." In the event that the Company subsequently obtains
Construction Financing, and such Construction Financing permits the Company to
distribute money from the proceeds of such Construction Financing to the
Members, then, notwithstanding anything in this First Amendment or the Operating
Agreement to the contrary (other than Section 4.3(g) of the Operating
Agreement), GCR and Station will cause the Company, to the maximum extent so
permitted by such Construction Financing (consistent with prudent business
judgment and reasonable reserves), to distribute to the Members (either as a
return of capital contributions or repayment of loans or advances, as the case
may be) amounts of Distributable Cash equal to the aggregate amount of Excess
Construction Contributions in proportion to the Excess Construction
Contributions actually made by them.

    10.  Additional Capital Contributions. Section 4.2 of the Operating
Agreement is amended by adding a new subsection 4.2(e) which shall read as
follows:

    The Members acknowledge that the Members, Parent, GCR, GCR Guarantor and/or
other affiliates of GCR ("GCR Affiliates") may execute (i) a Make-Well
Agreement, Completion Guaranty, Pledge Agreement,

3

--------------------------------------------------------------------------------

Indemnity Agreement, or similar surety or guaranty documents in connection with
the Construction Financing or (ii) a Make-Well Agreement, Pledge Agreement or
similar surety or guaranty document in connection with the Permanent Financing
(individually a "Pledge/Guaranty Document" and collectively the "Pledge/Guaranty
Documents"; GCR, GCR Guarantor and GCR Affiliates collectively hereinafter may
be referred to as the "GCR Pledgors"; and, Station and Parent collectively
hereinafter may be referred to as the "Station Pledgors"). In the event that any
of the GCR Pledgors are required to make a payment to the lender(s) with respect
to an applicable Pledge/Guaranty Document, any collateral of GCR, GCR Guarantor
or GCR Affiliates pledged thereunder is foreclosed or transferred in lieu of
foreclosure or any dividends or distributions with respect to any pledged
collateral of GCR, GCR Guarantor or GCR Affiliates is used to make a payment to
the lender(s) on behalf of the Company, the Members, Parent, GCR Guarantor or
GCR Affiliates with respect to any Pledge/Guaranty Document, then the amount
credited against (or used to reduce) amounts owed by the Company, the Members,
Parent, GCR Guarantor or GCR Affiliates under the Construction Loan Documents,
Permanent Loan Documents, or the Pledge/Guaranty Documents as a result of the
foreclosure or transfer of the collateral shall be deemed an additional Capital
Contribution by GCR for purposes of this Agreement. Similarly, in the event that
Station or Parent are required to make a payment to the lender(s) with respect
to an applicable Pledge/Guarantee Document, any collateral of Station or Parent
pledged thereunder is foreclosed or transferred in lieu of foreclosure or any
dividends or distributions with respect to any pledged collateral of Station or
Parent is used to make a payment to the lender(s) on behalf of the Company, the
Members, Parent, GCR Guarantor or GCR Affiliates with respect to any
Pledge/Guaranty Document, then the amount credited against (or used to reduce)
amounts owed by the Company, the Members, Parent, GCR Guarantor or GCR
Affiliates under the Construction Loan Documents, Permanent Loan Documents or
the Pledge/Guaranty Documents as a result of the foreclosure or transfer of the
collateral shall be deemed an additional Capital Contribution by Station for
purposes of this Agreement. In the event that, pursuant to the prior two
sentences, GCR or Station is deemed to have made an additional Capital
Contribution, and the other Member has not made (or been deemed to have made) an
additional Capital Contribution of equal amount (the difference being a
"Disproportionate Guaranty Contribution"), the Member who has made (or is deemed
to have made) less of an additional Capital Contribution shall, within 10 days
after a Disproportionate Guarantee Contribution, pay the Member who made the
Disproportionate Guaranty Contribution an amount equal to one-half of the
Disproportionate Guaranty Contribution (the "Required Guaranty Payment"). Upon
the payment of the Required Guaranty Payment, the recipient Member's additional
Capital Contribution will be deemed reduced by an amount equal to the Required
Guaranty Payment and the paying Member's additional Capital Contribution will be
deemed increased by an amount equal to the Required Guaranty Payment. If the
Required Guaranty Payment is not so paid within such 10-day period, such failure
automatically shall be deemed to be an Additional Contribution Default for all
purposes under this Agreement. The provisions of this Section 4.2(e) shall
continue

4

--------------------------------------------------------------------------------

until all of the Company, the Members, Parent, GCR Guarantor and GCR Affiliates
are released from the documents evidencing the Construction Loan Documents and
Permanent Loan Documents, as the case may be, and the Pledge/Guaranty Documents,
and shall not be affected by a release of less than all of the foregoing
parties.

    11.  Payments Based on Cross-Default. Section 4.2 of the Operating Agreement
is amended by a new subsection 4.2(f) which shall read as follows:

    The Members acknowledge that the Members, Parent, GCR Guarantor or GCR
Affiliates may, under the Construction Financing, have the right to pledge
additional collateral (including cash) to cure the default (a "Curable Default")
of one of the Members, Parent, GCR Guarantor or GCR Affiliates under other loan
documents or by reason of bankruptcy or similar event (a "Cure Pledge"). In the
event that a Curable Default by Station, Parent, GCR, GCR Guarantor or GCR
Affiliates occurs, then Station and Parent in the case of a Curable Default by
Station or Parent, and GCR, GCR Guarantor and GCR Affiliates in the case of a
Curable Default by GCR, GCR Guarantor or GCR Affiliates, shall have ten
(10) days from such Curable Default to make the Cure Pledge. If they fail to do
so, then GCR, GCR Guarantor and GCR Affiliates in the case of the failure of
Station and Parent, and Station and Parent in the case of the failure of GCR,
GCR Guarantor and GCR Affiliates, may make the Cure Pledge (the Member failing
to cure being the "Cross-Default Member"; the party making such pledge being the
"Curing Party," and the collateral pledged being the "Cure Collateral"). The
Cross Default Member, and Parent if the Cross Default Member is Station and GCR
Guarantor if the Cross Default Member is GCR, shall indemnify and hold harmless
the other Member and Parent or GCR Guarantor, as the case may be, from the cost
of curing the Curable Default, such as reasonable attorneys' fees, escrow costs,
and filing fees, but expressly excluding the opportunity cost of such cure
(e.g., the lost opportunity for other uses of the Cure Collateral), but
expressly including the fair market value of the Cure Collateral valued as of
the date of the pledge if the same is foreclosed or conveyed in lieu of
foreclosure (the "Collateral's Fair Market Value"). If the Cure Collateral is
foreclosed or otherwise conveyed in lieu of foreclosure, the Member who pledged
the Cure Collateral (or on whose behalf the Cure Collateral was pledged) may
elect to treat the Collateral's Fair Market Value as a Default Amount or Default
Loan. In the event that a Curing Party makes a Cure Pledge, then the Cross
Default Member shall, for so long as such Cure Pledge is outstanding, on each
annual anniversary date of such pledge, pay to the other Curing Party an amount
equal to the lesser of (i) 10% of the Collateral's Fair Market Value, or
(ii) the maximum permitted by law (the "Cure Cost of Capital"); such payment
shall be prorated for any partial year that the Cure Pledge is outstanding. In
the event the Cure Cost of Capital is not paid when due, it shall, at the
election of the non-defaulting Member, constitute either a Default Amount or
Default Loan under this Agreement, which Default Amount or Default Loan shall be
subject to the applicable Guaranties.

    12.  Default.

    A.  [Intentionally left blank].

5

--------------------------------------------------------------------------------

    B.  Section 4.3(b)(i) of the Operating Agreement is amended to insert the
following at the beginning of the first sentence: "Without limiting the
additional rights set forth in Section 4.3(g),."

    C.  Section 4.3(c) of the Operating Agreement is amended to delete the
phrase "has paid the Dilution Interest Payment Amount or a Default Repayment
Event has occurred" and to insert in lieu thereof: "has paid the Dilution
Interest Payment Amount or Default Loan (plus Default Loan Interest), as
applicable, or a Default Repayment Event has occurred."

    D.  (i) The last sentence of the first paragraph of Section 4.3(e) is
deleted in its entirety and the following inserted in lieu thereof:

    At such time as (Y) the non-defaulting Member or the Company collects on the
applicable Guaranty an amount equal to the full amount of the Default Amount
(plus the Twenty-Five Percent Payment related thereto, as well as all costs,
reasonable attorneys fees and other amounts owing under the applicable Guaranty)
from the Guarantor, or (Z) the non-defaulting Member collects under the
applicable Guaranty an amount equal to the Default Loan (plus Default Loan
Interest (as defined below), as well as all costs, reasonable attorneys fees and
other amounts owing under the applicable Guaranty) from the applicable
Guarantor, then the defaulting Member shall no longer be disenfranchised
pursuant to Section 4.3(c);

(ii)  Section 4.3(e)(i) of the Operating Agreement is amended by striking "if
the non-defaulting Member has made a Default Contribution pursuant to
Section 4.3(b)(i) with respect to such Default Amount," and inserting in lieu
thereof: "if the non-defaulting Member has made a Default Contribution pursuant
to Section 4.3(b)(i) with respect to a Default Amount,"

(iii)  Section 4.3(e)(ii) of the Operating Agreement is amended by striking "if
no Default Contribution was made with respect to such Default Amount," and
inserting in lieu thereof: "if no Default Contribution was made with respect to
a Default Amount,"

(iv)  Section 4.3(e) of the Operating Agreement is amended by the addition of a
new section to follow subsection 4.3(e)(iii) to read as follows:

    "Notwithstanding the provisions of Sections 4.3(e)(i, ii and iii), in the
event that a Default Loan has been made, then the non-defaulting Member shall be
entitled to sue on the Station Guaranty or GCR Guaranty, as the case may be, to
the extent permitted thereunder and to recover (rather than the Company
recovering) any amounts collected with respect to such Guaranty."

    E.  Section 4.3(f) of the Operating Agreement is amended by adding the
following sentence to the end of said Section 4.3(f): "Notwithstanding the
foregoing to the contrary, Station may not resign as Manager without GCR's prior
written consent (which may be given or withheld in GCR's sole discretion) if
such resignation would cause a termination of the commitment for or an
acceleration of the Construction Financing or the Permanent Financing."

    F.  Section 4.3 of the Operating Agreement is amended by a new subsection
4.3(g) to read as follows:

    Notwithstanding anything in this Agreement to the contrary, in the event
that there is an Additional Contribution Default based on the failure to make a
Required Guaranty Payment, the Member who has made (or is deemed to have made)
the Disproportionate Guaranty Contribution may

6

--------------------------------------------------------------------------------

elect either to (i) treat the unpaid Required Guaranty Amount as a Default
Amount (with such Default Amount being deemed contributed as a Default
Contribution by the non-defaulting Member) under Section 4.3(b) with all rights
and remedies under this Agreement with respect to Default Amounts and Default
Contributions, or (ii) if treating the Disproportionate Guaranty Contribution as
a Default Amount (or exercising remedies in connection therewith, including,
without limitation, dilution or disenfranchisement of the defaulting Member)
would result in a termination of the commitment for or acceleration of the
Construction Financing or Permanent Financing, or if the Disproportionate
Guaranty Contribution is the result of a foreclosure or transfer in lieu of a
foreclosure pursuant to the Member Pledge Agreements, treat the Required
Guaranty Amount as a loan (the "Default Loan") to the defaulting Member which
shall accrue interest on the outstanding principal of the Default Loan at an
interest rate equal to the prime rate as announced by Bank of America N.A. plus
10% per annum, compounded annually (the "Default Loan Interest").
Notwithstanding anything in Section 4.3 to the contrary, in the event that the
non-defaulting Member treats the Required Guaranty Amount as a Default Loan, the
defaulting Member shall not be entitled to any distributions whatsoever under
this Agreement until such time as the non-defaulting Member has received
distributions otherwise distributable to the Defaulting Member pursuant to the
final paragraph of Section 4.5(a) equal to the Default Loan plus Default Loan
Interest. The provisions of this Section 4.3(g) shall continue until all of the
Company, the Members, Parent and GCR Guarantor are released from the
Construction Loan Documents and Permanent Loan Documents, as the case may be,
and the Pledge/Guaranty Documents, and shall not be affected by a release of
less than all of the foregoing parties.

    13.  Distributions. Section 4.5(a) of the Operating Agreement is amended to
add the following as a new final paragraph:

    Notwithstanding anything in this Agreement to the contrary, to the extent
that any Member is owed a distribution pursuant to Section 4.5, but a Default
Loan or any Default Loan Interest obligation remains outstanding, all payments
due to such Member shall be paid to the Member who is deemed to have made the
Default Loan until an amount equal to the Default Loan plus the Default Loan
Interest has been paid to the such Member. Further, notwithstanding anything in
this Agreement to the contrary, in the event that any distribution required to
be made hereunder (X) to a non-defaulting Member with respect to any Default
Loan, Default Loan Interest, Twenty-Five Percent Payment Amount, Default
Contribution or Default Distribution, or (Y) to the Company with respect to a
Retained Distribution, is, instead, paid to any lender or other Person pursuant
to any Construction Loan Documents or Permanent Loan Documents, then the amount
of such Default Loan, Default Loan Interest, Twenty-Five Percent Payment Amount
or Default Contribution shall not be deemed paid or reduced by such distribution
and such obligation shall continue as if such distribution were not made.

7

--------------------------------------------------------------------------------



    14.  In General.

    A.  Section 5.15(b) of the Operating Agreement is hereby amended effective
as of the closing date of the Construction Financing (i) by deleting the phrase:
"With respect to Station and Parent, certain provisions of this Agreement may
conflict with other agreements, or require the consent of unrelated parties" and
(ii) by deleting "except as set forth in the next sentence with respect to
Station and Parent" in each place it occurs.

    B.  The Company, the Members, Parent and GCR Guarantor collectively agree
that during any period under the Construction Loan Documents or Permanent Loan
Documents, including any Pledge/Guaranty Documents, the Members, Parent or GCR
Guarantor are required to "stand still" with respect to claims against one
another, each party agrees not to assert the statute of limitations as a defense
to an action brought by another party to the extent such statute of limitations
applies solely because of such "stand still" and the parties agree that any such
statute of limitations period shall be tolled for the period of time that any
such party is required to "stand still."

    C.  Notwithstanding any provision of the Operating Agreement which may be
construed to the contrary, in the event the Manager receives notice of any
claim, assertion of a claim or other proceeding ("Entitlement
Claims/Proceedings") with respect to any governmental permits, licenses, zoning,
approvals relating to the uses of, or similar land use entitlements
(collectively, "Entitlements") for the Resort Property, Manager shall promptly
notify GCR thereof and GCR shall have the right, instead of the Manager, but at
the expense of the Company and subject to the limitations contained in the last
sentence of Section 3.4(n), to control the defense or prosecution of such
Entitlements Claims/Proceeding; provided, however, the Manager shall have the
rights that GCR otherwise would have under Section 3.4(n) of the Operating
Agreement. In the event that GCR gives notice to Manager that it desires to
control such negotiations, litigation and other proceedings related to such
Entitlement Claims/Proceeding, (1) GCR shall provide the Manager with copies of
all correspondence, filings and/or submissions not less than one business day
prior to the delivery, filing or submission thereof and shall be entitled to
participate in all negotiations, litigation and other proceedings, (2) neither
GCR nor any affiliate thereof shall take any action on behalf of the Company or
otherwise in connection with such Entitlement Claims/Proceeding which would have
a material adverse impact on the Entitlements for the Resort Property, (3) if
Manager gives written notice to GCR that, in the reasonable judgment of Manager,
GCR is not reasonably pursuing the Entitlement/Claims Proceeding or that GCR was
not taking action reasonably calculated to protect the interests of the Company,
Manager may resume, and GCR shall relinquish, full control of the Entitlement
Claims/Proceeding on behalf of the Company, and (4) GCR may not settle such
Entitlement Claims/Proceeding without the approval of Manager (which shall not
be unreasonably withheld, conditioned or delayed). Nothing in the preceding
sentence shall be construed or interpreted to prevent or prohibit GCR or any
affiliate thereof from appearing at or participating in any proceeding, hearing
or other actions regarding Entitlements provided it does so in its individual
capacity and not as a member or representative of, or on behalf of the Company.
Further, nothing herein shall be deemed to have modified the provisions of
Section 3.8(c) of the Operating Agreement or to impose any restrictions on any
affiliate of GCR from taking positions adverse to the Company so long as neither
GCR nor any affiliate thereof is controlling the Entitlement Claims/Proceeding
on behalf of the Company. In the event that GCR or an affiliate thereof controls
any Entitlement Claims/Proceeding, it and its Indemnitees shall be entitled to
indemnification under Section 3.29 of the Operating Agreement as if it were the
Manager thereunder (subject to the same limitations contained therein as
applicable to the Manager).

    15.  Securities under the UCC. A new Section 8.13 of the Operating Agreement
is added to read as follows: "Notwithstanding any rule or construction to the
contrary, the Membership Interest owned by each Member is hereby deemed to be a
"security" as that term is defined in Article 8 of the Uniform

8

--------------------------------------------------------------------------------

Commercial Code in effect on this date in the State of Nevada and as such the
Membership Interests shall be governed thereby, and any certificate issued to
evidence any Membership Interest shall bear a legend to that effect."

    16.  Guaranty. GCR Guarantor and Parent agree to execute the respective
First Amendment to Guaranty attached hereto as Exhibits A and B, as the case may
be.

    17.  License and Support Agreement. Parent and the Company are executing
this First Amendment to confirm the amendment to and to hereby amend that
certain License and Support Agreement, dated March 10, 2000, between Parent and
the Company, by deleting "Section 3.5(a)(i), (ii) or (iii)" in each place it
occurs and inserting in lieu thereof "Section 3.6(a)(i), (ii) or (iii)."

    18.  Representations. GCR, Station, GCR Guarantor and Parent each severally
represents and warrants that:

    A.  It has full corporate or limited liability company power and authority
to enter into and perform this First Amendment.

    B.  The execution, delivery and performance of this First Amendment has been
duly authorized by all necessary corporate or limited liability company action
by such party and, if necessary, its equityholders.

    C.  This First Amendment has been duly executed and delivered by a duly
authorized officer or other representative of such party and constitutes the
legal, valid and binding obligation of such party enforceable in accordance with
its respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditor's rights
generally, and except that the availability of equitable remedies is subject to
judicial discretion).

    D.  No consent, approval, order, license, authorization or validation of, or
filing, recording or registration with, or exemption of or by any person or
entity is required in connection with the execution, delivery and performance of
this First Amendment by such party.

    E.  Neither the execution, delivery or performance by such party of this
First Amendment, nor compliance by such party with the terms and provisions
hereof will: (i) contravene any applicable provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, or (ii) conflict with or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any security interest or other lien upon
any of the property or assets of such party pursuant to the terms of any
indenture, mortgage, deed of trust or other instrument to which such party is a
party or by which such party or any of its property or assets is bound or may be
subject.

    19.  Miscellaneous. Except as modified by this First Amendment, the
Operating Agreement is ratified in all respects. In the event of a conflict
between the Operating Agreement and this First Amendment, the terms of this
First Amendment shall control. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original. This First Amendment
may not be amended or modified except pursuant to Article VII of the Operating
Agreement.

[Signatures on following pages]

9

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Operating Agreement as of the date and year first set forth above.

    GREEN VALLEY RANCH GAMING, LLC,
a Nevada limited liability company
By: GV RANCH STATION, INC., a Nevada
corporation, Its Manager
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
GCR GAMING, LLC, a Nevada limited
liability company
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
GV RANCH STATION, INC., a Nevada
corporation,
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    The undersigned are executing and joining in this First Amendment to
evidence their agreement to the provisions set forth in Sections 11, 16 and 18
above.

    GCR GAMING GUARANTOR, LLC, a
Nevada limited liability company
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
STATION CASINOS, INC., a Nevada
corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

    The undersigned are executing and joining in this First Amendment to
evidence their agreement to the provisions set forth in Section 17 above and
amendment to the License and Support Agreement.

    GREEN VALLEY RANCH GAMING, LLC,
a Nevada limited liability company
By: GV RANCH STATION, INC., a Nevada
corporation, Its Manager
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
STATION CASINOS, INC., a Nevada
corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------




EXHIBIT A


    First Amendment to GCR Gaming Guarantor, LLC Guaranty


FIRST AMENDMENT TO GUARANTY


    GCR Gaming Guarantor, LLC, a Nevada limited liability company ("Guarantor"),
and an affiliate of GCR Gaming, LLC ("GCR"), a Nevada limited liability company,
executed that certain Guaranty, dated March 10, 2000 (the "Guaranty"), for the
benefit of Green Valley Ranch Gaming, LLC (the "Company"), and, under the
circumstances set forth therein, for the benefit of GV Ranch Station, Inc., a
Nevada corporation ("Station"). Guarantor, Station and the Company desire to
consent to the amendment of the Guaranty as set forth in this First Amendment to
Guaranty, dated September 17, 2001 (this "First Amendment").

    1.  Guarantied Obligations. The first full paragraph of the Guaranty is
deleted and the following inserted in lieu thereof:

    The undersigned GCR Gaming Guarantor, LLC, a Nevada limited liability
company ("Guarantor"), and an affiliate of GCR Gaming, LLC ("GCR"), a Nevada
limited liability company, hereby irrevocably and unconditionally guarantees the
payment and performance (A) by GCR pursuant to Sections 4.1(a) and 4.2 of the
Operating Agreement, dated March 10, 2000 (the "Agreement"), as amended by that
certain First Amendment to Operating Agreement, dated September 17, 2001 (the
"First Operating Agreement Amendment") (as amended, the "Agreement") of Green
Valley Ranch Gaming, LLC (the "Company"), to the same extent that GCR is bound
thereby, (B) by GCR and Guarantor of their obligations under the Pledge/Guaranty
Agreements, (C) by GCR to pay any Default Loan and any Default Loan Interest
arising from a failure by GCR to make a Required Guaranty Payment, (D) by GCR of
the Twenty-Five Percent Payment (to the extent that the same is owing under the
Agreement) for the period commencing on the date on which GCR's payment
obligation begins and ending on the earlier to occur of (a) one year from such
date, and (b) the date on which such payment obligation which GCR fails to make
in breach of Sections 4.1(a) and 4.2 of the Agreement has been satisfied, and
(E) of all costs (including reasonable attorney's fees and costs of in-house
counsel) incurred in enforcing this Guaranty resulting from a default by GCR or
Guarantor under any of the Pledge/Guaranty Agreements or this Agreement. (Any
term with its initial letter capitalized and not otherwise defined herein shall
have the meaning ascribed to it in the Agreement.) This Guaranty is for the
benefit of (i) the Company with respect to subparagraphs (A), (B), (D) and
(E) above, and (ii) Station with respect to subparagraphs (A), (B), (C), (D) and
(E) above. The amounts guaranteed by this Guaranty shall be limited as follows:
(i) until the earlier of the execution of the Construction Loan Documents or
Permanent Loan Documents, $155,000,000.00, (ii) if Construction Loan Documents
or Permanent Loan Documents are executed, then from such execution until ninety
(90) days after the Opening of the Project, $33,000,000.00, (iii) if
Construction Loan Documents have been executed, then from ninety (90) days after
the Opening of the Project and so long as any monetary obligations under the
Construction Financing (if any) remain outstanding or liens securing the same
are in effect, $22,000,000.00, and (iv) from and after the later to occur of the
ninety (90) days after the Opening of the Project

A–1

--------------------------------------------------------------------------------

or payment in full of the Construction Financing (and the release of all liens
securing the same and termination of all agreements related thereto), the
obligations guaranteed hereby shall be limited to those set forth in Sections
4.2(b) and 4.2(c) of the Agreement and subparagraph (E) above and shall be
limited to $15,000,000.00 in aggregate; provided, however, that the amounts
guarantied hereby shall not be reduced as set forth in this sentence until all
Default Loans, Default Loan Interest and Twenty-Five Percent Payment owing to
Station are paid in full.

    Notwithstanding the foregoing paragraph, the undersigned irrevocably and
unconditionally guarantees, without dollar limitation, the payment and
performance of GCR's obligations, including indemnity obligations, set forth in
Section 11 of the First Operating Agreement Amendment.

    2.  Representations. Guarantor represents and warrants that:

    (a)  It has full corporate or limited liability company power and authority
to enter into and perform this First Amendment;

    (b)  The execution, delivery and performance of this First Amendment has
been duly authorized by all necessary corporate or limited liability company
action by such party and, if necessary, its equityholders;

    (c)  This First Amendment has been duly executed and delivered by a duly
authorized officer or other representative of such party and constitutes the
legal, valid and binding obligation of such party enforceable in accordance with
its respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditor's rights
generally, and except that the availability of equitable remedies is subject to
judicial discretion);

    (d)  No consent, approval, order, license, authorization or validation of,
or filing, recording or registration with, or exemption of or by any person or
entity is required in connection with the execution, delivery and performance of
this First Amendment by such party; and

    (e)  Neither the execution, delivery or performance by such party of this
First Amendment, nor compliance by such party with the terms and provisions
hereof will: (i) contravene any applicable provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, or (ii) conflict with or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any security interest or other lien upon
any of the property or assets of such party pursuant to the terms of any
indenture, mortgage, deed of trust or other instrument to which such party is a
party or by which such party or any of its property or assets is bound or may be
subject.

    3.  Miscellaneous.

    (a)  Except as modified by this First Amendment, the Guaranty is ratified in
all respects. In the event of a conflict between the Guaranty and this First
Amendment, the terms of this First Amendment shall control. This First Amendment
may be executed in multiple counterparts, each of which shall be deemed an
original. This First Amendment and the Guaranty may not be amended or modified,
except in a writing executed by Station, Guarantor and the Company.

    (b)  Notwithstanding anything in the Guaranty or this First Amendment to the
contrary, Station and the Company acknowledge that the assets of Guarantor may
be pledged pursuant to documents evidencing or securing the Construction
Financing or Permanent Financing.

[Signatures on following page]

A–2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
the date and year first written above.

    GCR GAMING GUARANTOR, LLC, a
Nevada limited liability company
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
GV RANCH STATION, INC., a Nevada
corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
GREEN VALLEY RANCH GAMING, LLC, a
Nevada limited liability company by GV
Ranch Station, Inc., a Nevada
corporation, its Manager
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

A–3

--------------------------------------------------------------------------------




EXHIBIT B


    First Amendment to Station Casinos, Inc. Guaranty


FIRST AMENDMENT TO GUARANTY


    Station Casinos, Inc., a Nevada corporation ("Guarantor"), and an affiliate
of GV Ranch Station, Inc. ("Station"), a Nevada corporation, executed that
certain Guaranty, dated March 10, 2000 (the "Guaranty"), for the benefit of
Green Valley Ranch Gaming, LLC (the "Company"), and, under the circumstances set
forth therein, for the benefit of GCR Gaming, LLC, a Nevada limited liability
company ("GCR"). Guarantor, GCR and the Company desire to consent to the
amendment of the Guaranty as set forth in this First Amendment to Guaranty,
dated September 17, 2001 (this "First Amendment").

    1.  Guarantied Obligations. The first full paragraph of the Guaranty is
deleted and the following inserted in lieu thereof:

    The undersigned Station Casinos, Inc., a Nevada corporation ("Guarantor"),
and an affiliate of GV Ranch Station, Inc. ("Station"), a Nevada corporation,
hereby irrevocably and unconditionally guarantees the payment and performance
(A) by Station pursuant to Sections 4.1(b) and 4.2 of the Operating Agreement,
dated March 10, 2000 (the "Agreement"), as amended by that certain First
Amendment to Operating Agreement, dated September 17, 2001 (the "First Operating
Agreement Amendment") (as amended, the "Agreement") of Green Valley Ranch
Gaming, LLC (the "Company"), to the same extent that Station is bound thereby,
(B) by Station and Guarantor of their obligations under the Pledge/Guaranty
Agreements, (C) by Station to pay any Default Loan and any Default Loan Interest
arising from a failure by Station to make a Required Guaranty Payment, (D) by
Station of the Twenty-Five Percent Payment (to the extent that the same is owing
under the Agreement) for the period commencing on the date on which Station's
payment obligation begins and ending on the earlier to occur of (a) one year
from such date, and (b) the date on which such payment obligation which Station
fails to make in breach of Sections 4.1(b) and 4.2 of the Agreement has been
satisfied, and (E) of all costs (including reasonable attorney's fees and costs
of in-house counsel) incurred in enforcing this Guaranty resulting from a
default by Station or Guarantor under any of the Pledge/Guaranty Agreements or
this Agreement. (Any term with its initial letter capitalized and not otherwise
defined herein shall have the meaning ascribed to it in the Agreement.) This
Guaranty is for the benefit of (i) the Company with respect to subparagraphs
(A), (B), (D) and (E) above, and (ii) GCR with respect to subparagraphs (A),
(B), (C), (D) and (E) above. The amounts guaranteed by this Guaranty shall be
limited as follows: (i) until the earlier of the execution of the Construction
Loan Documents or Permanent Loan Documents, $155,000,000.00, (ii) if
Construction Loan Documents or Permanent Loan Documents are executed, then from
such execution until ninety (90) days after the Opening of the Project,
$33,000,000.00, (iii) if Construction Loan Documents have been executed, then
from ninety (90) days after the Opening of the Project and so long as any
monetary obligations under the Construction Financing (if any) remain
outstanding or liens securing the same are in effect, $22,000,000.00, and
(iv) from and after the later to occur of the ninety

B–1

--------------------------------------------------------------------------------

(90) days after the Opening of the Project or payment in full of the
Construction Financing (and the release of all liens securing the same and
termination of all agreements related thereto), the obligations guaranteed
hereby shall be limited to those set forth in Sections 4.2(b) and 4.2(c) of the
Agreement and subparagraph (E) above and shall be limited to $15,000,000.00 in
aggregate; provided, however, that the amounts guarantied hereby shall not be
reduced as set forth in this sentence until all Default Loans, Default Loan
Interest and Twenty-Five Percent Payment owing to GCR are paid in full.

    Notwithstanding the foregoing paragraph, the undersigned irrevocably and
unconditionally guarantees, without dollar limitation, the payment and
performance of Station's obligations, including indemnity obligations, set forth
in Section 11 of the First Operating Agreement Amendment.

    2.  Representations. Guarantor represents and warrants that:

    (a)  It has full corporate or limited liability company power and authority
to enter into and perform this First Amendment;

    (b)  The execution, delivery and performance of this First Amendment has
been duly authorized by all necessary corporate or limited liability company
action by such party and, if necessary, its equityholders;

    (c)  This First Amendment has been duly executed and delivered by a duly
authorized officer or other representative of such party and constitutes the
legal, valid and binding obligation of such party enforceable in accordance with
its respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditor's rights
generally, and except that the availability of equitable remedies is subject to
judicial discretion);

    (d)  No consent, approval, order, license, authorization or validation of,
or filing, recording or registration with, or exemption of or by any person or
entity is required in connection with the execution, delivery and performance of
this First Amendment by such party; and

    (e)  Neither the execution, delivery or performance by such party of this
First Amendment, nor compliance by such party with the terms and provisions
hereof will: (i) contravene any applicable provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, or (ii) conflict with or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any security interest or other lien upon
any of the property or assets of such party pursuant to the terms of any
indenture, mortgage, deed of trust or other instrument to which such party is a
party or by which such party or any of its property or assets is bound or may be
subject.

    3.  Miscellaneous. Except as modified by this First Amendment, the Guaranty
is ratified in all respects. In the event of a conflict between the Guaranty and
this First Amendment, the terms of this First Amendment shall control. This
First Amendment may be executed in multiple counterparts, each of which shall be
deemed an original. This First Amendment and the Guaranty may not be amended or
modified, except in a writing executed by GCR, Guarantor and the Company.

[Signatures on following page]

B–2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
the date and year first written above.

    GCR GAMING, LLC, a Nevada limited
liability company
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
STATION CASINOS, INC., a Nevada
corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
GREEN VALLEY RANCH GAMING, LLC, a
Nevada limited liability company by GV
Ranch Station, Inc., a Nevada
corporation, its Manager
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

B–3

--------------------------------------------------------------------------------




EXHIBIT F-1

PERMITTED EXCEPTIONS


F–1

--------------------------------------------------------------------------------


EXHIBIT F-2

REVISED CC&R's


F–2

--------------------------------------------------------------------------------




EXHIBIT G
LEGAL DESCRIPTION OF RESORT PROPERTY


G–1

--------------------------------------------------------------------------------




EXHIBIT L

GCR PROPERTY REPRESENTATIONS


    1.  GCR represents and warrants to the Company and Station that the
following matters are true and correct as of the execution of this Agreement:

    (a)  With respect to the Resort Property, and except as contained in the
Property Documents (defined below) as of the Effective Date, GCR has received no
written notice from any governmental authority advising GCR of (i) a violation
of any laws or regulations (whether now existing or which will exist with the
passage of time) or (ii) any action which must be taken to avoid a violation
thereof.

    (b)  Prior to the Effective Date, GCR has delivered to Station copies of all
of the following (the "Property Documents") which are in its or its Affiliates'
possession and of which GCR has actual knowledge as of the Effective Date,
including those which have been submitted by GCR or any Affiliate thereof to the
City of Henderson, (collectively, the "ED Property Documents").

    (i)  Copies of all surveys of the Resort Property and all plans and
specifications for improvements to be constructed on the Resort Property, which
surveys, plans and specifications first were created by GCR or its Affiliates or
delivered to GCR or its Affiliates on or after January 1, 1998;

    (ii)  Copies of any inspection, engineering, environmental or architectural
studies or reports which relate to the physical condition of the Resort Property
or to the improvements contemplated to be constructed on the Resort Property
pursuant to this Agreement which studies or reports were first created by GCR or
its Affiliates or delivered to GCR or its Affiliates on or after January 1,
1998;

    (iii)  A copy of the bill or bills issued for the most recent year for which
bills have been issued for all real estate taxes or assessments currently
applicable to the Resort Property and a copy of any and all real estate tax or
assessment notices currently applicable to the Resort Property (collectively,
the "Tax Bills");

    (iv)  A copy of all outstanding management, maintenance, repair, service and
supply contracts (including, without limitation, grading, quarry and landscaping
agreements), equipment rental agreements, all contracts for repair or capital
replacement to be performed at the Resort Property, and any other contracts
relating to or affecting the Resort Property (other than Leases), any of the
foregoing of which has a remaining payment obligation in excess of $100,000 and
which will be binding upon the Resort Property or the Company subsequent to the
transfer to the Company (collectively, the "Contracts");

    (v)  A copy of all leases and any other agreements which are in effect
thereto with the tenants of the Resort Property (the "Leases");

    (vi)  Copies of all licenses, permits, authorizations and approvals obtained
by GCR or its Affiliates that currently or will in the future apply to the
Resort Property as they relate to the Project, or any portion thereof, occupancy
thereof or any present use thereof (the "Governmental Permits");

    (vii)  A copy of all outstanding guarantees and warranties covering the
Resort Property;

    (viii)  Copies pending insurance claims or litigation documents relating to
the Resort Property.

L–1

--------------------------------------------------------------------------------

    (c)  Except as contained in the ED Property Documents, to GCR's actual
knowledge, there are no leases, rental, tenancy or occupancy agreements binding
all or any portion of the Resort Property.

    (d)  Except as contained in the ED Property Documents, GCR has no actual
knowledge of any documents, materials or studies not in GCR's or its Affiliates'
possession that disclose material facts that would materially adversely affect
the development of the Resort Property for the Project.

    (e)  Upon the formation of the Company or transfer of the Resort Property to
the Company, there will be no brokerage fees or commissions or other
compensation due or payable on an absolute or contingent basis to any person,
firm, corporation, or other entity, with respect to or on account of the
formation of the Company or transfer of the Resort Property, arising by, through
or under GCR or its Affiliates.

    (f)  Schedule 1 attached hereto is a schedule of all the Contracts of which
GCR has actual knowledge as of the Effective Date which have been or shall be
delivered or made available to Station. To GCR's actual knowledge, except as
disclosed to Station in writing, the Contracts are in full force and effect,
without material default by any party and without any material claims made for
the right of setoff, except as expressly provided by the terms of such Contracts
or as disclosed to Station in writing at the time of such delivery. To GCR's
actual knowledge, except as disclosed to Station in writing, the Contracts
constitute the entire agreements with such vendors with respect to the specific
scope of work set forth therein relating to the Resort Property, have not been
amended, modified or supplemented, except for such amendments, modifications and
supplements delivered to Station, and to GCR's actual knowledge, there are no
other agreements with any third parties affecting the Resort Property with a
remaining payment obligation in excess of $100,000, which will be binding on the
Resort Property or the Company subsequent to the transfer of the Company.

    (g)  Except as set forth in the ED Property Documents or disclosed in
writing to Station, to GCR's actual knowledge, there are no condemnation,
environmental, zoning or other land-use regulation proceedings with respect to
the Resort Property, either instituted or overtly threatened, which would
materially detrimentally affect the value of the Resort Property or the use and
operation of the Resort Property for the Project.

    (h)  Except as contained in the Property Documents, to GCR's actual
knowledge, no "Hazardous Materials" are used, generated, transported, treated,
constructed, deposited, stored, dispensed, placed or located in, on or under the
Resort Property including, without limitation, the groundwater located
thereunder, except for those quantities of Hazardous Materials which do violate
applicable environmental laws. For the purpose of this Agreement, "Hazardous
Materials" shall include, but not be limited to (A) substances defined as
"hazardous materials," "hazardous substances," "hazardous wastes," or "toxic
substances" in the Federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.; the Materials
Transportation Act, 49 U.S.C. §1801, et seq.; the Resource Conservation and
Recovery Act 42 U.S.C. §6901 et seq.; applicable state and local statutes and
regulations; and in the regulations adopted and publications promulgated
pursuant to said laws from time to time, and (B) any chemical, material,
substance or other matter of any kind whatsoever which is prohibited, regulated
or limited by any federal, state, local, county or regional authority or
legislation, including, without limitation, that enumerated above in Clause (A).
Except as set forth in the ED Property Documents, to GCR's actual knowledge,
there is no asbestos or PCB contained in or stored on the Resort Property
including, without limitation, the materials comprising the Improvements.
Notwithstanding anything herein to the contrary, GCR discloses and modifies the
foregoing representations, and Station and the Company acknowledge, that vacated
Lake Mead Drive is situated near or on portions of the Resort Property and that
the Resort Property may

L–2

--------------------------------------------------------------------------------

contain such Hazardous Materials as may result from such a roadway or the use
thereof, including, but not limited to, petroleum products and brake dust (e.g.,
asbestos), and agrees to accept the Resort Property subject to the same.

    (i)  Except as set forth in the ED Property Documents or disclosed to
Station, GCR has not received any written notice from any insurance carrier or
any of the tenants under the Leases of any material defects in the Resort
Property, or in any portion thereof, which would materially adversely affect the
insurability thereof or the cost of such insurance.

    (j)  Except as set forth in Schedule II attached hereto or as set forth in
the ED Property Documents, there are no pending, or, to the GCR's actual
knowledge, overtly threatened legal proceedings or actions of any kind or
character with respect to the Resort Property which would materially adversely
affect the Resort Property or GCR's interest therein.

    (k)  GCR is not a "foreign person" within the meaning of Section 1445(f)(3)
of the Internal Revenue Code of 1986 (the "Code"), and GCR will furnish to the
Company and Station, prior to the transfer of title to the Resort Property, an
affidavit to that effect in form reasonably satisfactory to Station.

    2.  GCR represents and warrants to the Company and Station that the
following matters are and will be true and correct as of the date of transfer of
the Resort Property to the Company (the "Transfer Date") as if made on the
Transfer Date:

    (a)  With respect to the Resort Property, and except as contained in the TD
Property Documents (defined below) or in the Excluded Property Documents
(defined below), GCR has received no written notice from any governmental
authority advising GCR of (i) a violation of any laws or regulations (whether
now existing or which will exist with the passage of time) or (ii) any action
which must be taken to avoid a violation thereof.

    (b)  Prior to the Transfer Date, other than Excluded Property Documents, GCR
has delivered to Station copies of all Property Documents comprised of the ED
Property Documents and any Property Documents which are in GCR's or its
Affiliates' possession and of which GCR has actual knowledge as of the Transfer
Date, including those which have been submitted by GCR or any Affiliate thereof
to the City of Henderson as of the Transfer Date (collectively, the "TD Property
Documents").

    (c)  Except as contained in the TD Property Documents or Excluded Property
Documents, to GCR's actual knowledge, there are no leases, rental, tenancy or
occupancy agreements binding all or any portion of the Resort Property.

    (d)  Except as contained in the TD Property Documents or Excluded Property
Documents, GCR has no actual knowledge of any documents, materials or studies
not in GCR's or its Affiliates' possession that disclose material facts that
would materially adversely affect the development of the Resort Property for the
Project.

    (e)  Upon the formation of the Company or transfer of the Resort Property to
the Company, there will be no brokerage fees or commissions or other
compensation due or payable on an absolute or contingent basis to any person,
firm, corporation, or other entity, with respect to or on account of the
formation of the Company or transfer of the Resort Property, arising by, through
or under GCR or its Affiliates.

    (f)  Schedule 1 attached hereto is a schedule of all the Contracts (other
than Excluded Property Documents) of which GCR has actual knowledge which have
been or shall be delivered or made available to Station. To GCR's actual
knowledge, except as disclosed to Station in writing or with respect to Excluded
Property Documents, the Contracts are in full force and effect, without material
default by any party and without any material claims made for the right of
setoff,

L–3

--------------------------------------------------------------------------------

except as expressly provided by the terms of such Contracts or as disclosed to
Station in writing at the time of such delivery. To GCR's actual knowledge,
except as disclosed to Station in writing, the Contracts (other than with
respect to Excluded Property Documents) constitute the entire agreements with
such vendors with respect to the specific scope of work set forth therein
relating to the Resort Property, have not been amended, modified or
supplemented, except for such amendments, modifications and supplements
delivered to Station, and to GCR's actual knowledge, there are no other
agreements with any third parties affecting the Resort Property with a remaining
payment obligation in excess of $100,000, which will be binding on the Resort
Property or the Company subsequent to the transfer of the Company.

    (g)  Except as set forth in the TD Property Documents or Excluded Property
Documents or disclosed in writing to Station, to GCR's actual knowledge, there
are no condemnation, environmental, zoning or other land-use regulation
proceedings with respect to the Resort Property, either instituted or overtly
threatened, which would materially detrimentally affect the value of the Resort
Property or the use and operation of the Resort Property for the Project.

    (h)  Except as contained in the TD Property Documents or Excluded Property
Documents, and except for any actions taken or omitted to be taken by Station or
its Affiliates or the Company or their respective contractors or subcontractors
(excluding any contractor or subcontractor in a capacity other as a contractor
or subcontractor of the Company), to GCR's actual knowledge, no "Hazardous
Materials" are used, generated, transported, treated, constructed, deposited,
stored, dispensed, placed or located in, on or under the Resort Property
including, without limitation, the groundwater located thereunder, except for
those quantities of Hazardous Materials which do violate applicable
environmental laws. For the purpose of this Agreement, "Hazardous Materials"
shall include, but not be limited to (A) substances defined as "hazardous
materials," "hazardous substances," "hazardous wastes," or "toxic substances" in
the Federal Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §9601, et seq.; the Materials Transportation Act,
49 U.S.C. §1801, et seq.; the Resource Conservation and Recovery Act 42 U.S.C.
§6901 et seq.; applicable state and local statutes and regulations; and in the
regulations adopted and publications promulgated pursuant to said laws from time
to time, and (B) any chemical, material, substance or other matter of any kind
whatsoever which is prohibited, regulated or limited by any federal, state,
local, county or regional authority or legislation, including, without
limitation, that enumerated above in Clause (A). Except as set forth in the TD
Property Documents, to GCR's actual knowledge, there is no asbestos or PCB
contained in or stored on the Resort Property including, without limitation, the
materials comprising the Improvements. Notwithstanding anything herein to the
contrary, GCR discloses and modifies the foregoing representations, and Station
and the Company acknowledge, that (I) vacated Lake Mead Drive is situated near
or on portions of the Resort Property and that the Resort Property may contain
such Hazardous Materials as may result from such a roadway or the use thereof,
including, but not limited to, petroleum products and brake dust (e.g.,
asbestos), and (II) there has been construction on the Resort Property by or on
behalf of the Company, Station or Parent (excluding any act performed by GCR or
an Affiliate thereof without the consent of Station or Parent) with respect to
the Project which might have resulted in the use, generation, transportation,
storage, dispensing, disposal, placing or locating of Hazardous Materials on the
Resort Property and Station and the Company agree to accept the Resort Property
subject to the same.

    (i)  Except as set forth in the TD Property Documents or Excluded Property
Documents or disclosed to Station, GCR has not received any written notice from
any insurance carrier or any of the tenants under the Leases of any material
defects in the Resort Property, or in any portion thereof, which would
materially adversely affect the insurability thereof or the cost of such
insurance.

L–4

--------------------------------------------------------------------------------

    (j)  Except as set forth in Schedule II attached hereto or as set forth in
the Property Documents or Excluded Property Documents, there are no pending, or,
to the GCR's actual knowledge, overtly threatened legal proceedings or actions
of any kind or character with respect to the Resort Property which would
materially adversely affect the Resort Property or GCR's interest therein.

    (k)  GCR is not a "foreign person" within the meaning of Section 1445(f)(3)
of the Internal Revenue Code of 1986 (the "Code"), and GCR will furnish to the
Company and Station, prior to the transfer of title to the Resort Property, an
affidavit to that effect in form reasonably satisfactory to Station.

    (l)  To GCR's actual knowledge, the Resort Property may be legally operated
as a resort, casino (with non-restricted gaming) and hotel property in the
manner contemplated by the Construction Plans existing as of the Transfer Date
pursuant to the governmental zoning and similar land use entitlements
(collectively, the "Entitlements") for the Resort Property existing as of the
Transfer Date, and, to GCR's actual knowledge, there are no unsatisfied
conditions or obligations imposed in connection with the Entitlements applicable
to the Resort Property that require actions to be taken (or not taken) on land
other than the Resort Property except to the extent contemplated by the
Construction Plans. Notwithstanding anything in the Operating Agreement or this
Exhibit L to the contrary, the representations set forth in this subsection
(l) shall terminate at such time as the provisions of the Indemnity Agreement
among, Station Casinos, Inc., GCR Gaming, LLC, GCR Gaming Guarantor, LLC, GCR
II, GV Ranch Station, Inc., Green Valley Ranch Gaming, LLC, and Bank of America,
N.A. are terminated pursuant to Section 18 thereof (without consideration of
whether Section 4 thereof has been terminated).

    3.  The representations and warranties made in this Agreement by GCR shall
be continuing and as to those made in Paragraph 2 above, shall be deemed remade
by GCR as of the transfer of the Resort Property to the Company with the same
force and effect as if in fact made at that time, subject, however, to the
provisions of Section 4.1(a) of the Agreement. Except for the representations
and warranties set forth in Section 1 of this Exhibit L, none of the
representations or warranties made in this Agreement shall merge into any
instrument or conveyance delivered at the transfer of the Resort Property to the
Company but shall survive the transfer of the Resort Property to the Company for
a period of 12 months. Notwithstanding anything to the contrary herein, to the
extent Scott Nielson, Bill Warner, Frank Fertitta, Glenn Christenson or Jerry
Shore have actual knowledge of any incorrect statement in any representation or
warranty made by GCR, neither Station nor the Company can rely on such
representation or warranty. (Any matter actually known by Nielson, Warner,
Fertitta, Christenson or Shore or may be referred to as "Known by Station"). As
used herein, "GCR's actual knowledge" means the current, actual personal
knowledge of only Phillip Peckman, Chris Philibbosian, Rob Solomon, Mitchell
Mize, John Kilduff, Patrick O'Malley and Doug Abel, without investigation and
without imputation of any other person's knowledge. The fact that reference is
made to the personal knowledge of named individuals shall not render such
individuals personally liable for my breach of any of the foregoing
representations and warranties. The Company and Station shall have those
remedies set forth in the Agreement for the breach of any representation or
warranty.

    4.  As used herein, "Excluded Property Documents" means those contracts,
leases, governmental approvals, studies or other documents authorized by or
received by Station or Parent or Known by Station, or known by any contractor or
consultant of Station, Parent or the Company; provided; however, that any matter
which is not Known by Station but which is known by a consultant or contractor
of the Company retained by GCR or any affiliate of GCR (other than the Company)
shall not be an Excluded Property Document to the extent that (i) the existence
of the matter is reasonably likely to have a material adverse effect on the
development, use or operation of the Project on the

L–5

--------------------------------------------------------------------------------

Property as a hotel, resort and casino consistent with the Design Plan, and
(ii) as of the Conveyance Date, GCR has actual knowledge (as defined in this
Exhibit L) of such matter.

L–6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1
FIRST AMENDMENT TO OPERATING AGREEMENT GREEN VALLEY RANCH GAMING, LLC
RECITALS
AGREEMENT
EXHIBIT A
FIRST AMENDMENT TO GUARANTY
EXHIBIT B
FIRST AMENDMENT TO GUARANTY
EXHIBIT F-1 PERMITTED EXCEPTIONS
EXHIBIT F-2 REVISED CC&R's
EXHIBIT G LEGAL DESCRIPTION OF RESORT PROPERTY
EXHIBIT L GCR PROPERTY REPRESENTATIONS
